TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 9, 2020



                                      NO. 03-18-00696-CV


                                  John Gannon, Inc., Appellant

                                                 v.

   The Texas Department of Transportation; James M. Bass, in His Official Capacity as
   Executive Director of The Texas Department of Transportation; and Kyle Madsen, in
     His Official Capacity as Director of Right of Way for The Texas Department of
                                Transportation, Appellees




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
          AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                     OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on October 8, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the trial court’s judgment. Therefore, the Court reverses the trial court’s order as to the dismissal

of the APA Claim, affirms the order as to the dismissal of the UDJA Claim, and reverses the

order as to the denial of the motion for protection from discovery. The Court remands the cause

to the trial court for further proceedings consistent with this Court’s opinion. The parties shall

bear their own costs relating to this appeal, both in this Court and in the court below.